Citation Nr: 0518745	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  01-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for mild circumferential 
disc bulge at L4-5 with mild central canal stenosis and 
chronic low back pain, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from August 1996 to October 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO).  In a decision of June 2000, the RO confirmed a 
previously assigned 40 percent rating for the veteran's back 
disorder.   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in August 2002.  The Board initiated internal 
development of evidence in January 2003.  The Board 
subsequently remanded the case is September 2003.  The case 
is now ready for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The mild circumferential disc bulge L4-5 with mild 
central canal stenosis and chronic low back pain has not 
resulted in intervertebral disc syndrome that was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

3.  The disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

4.  The service-connected back disorder has not resulted in 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
disabling for mild circumferential disc bulge L4-5 with mild 
central canal stenosis and chronic low back pain are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295, 8520 (2003), effective prior to September 26, 
2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2004), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The documents, such as a letter 
dated in February 2004, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board finds that in the letter 
and other correspondence the appellant was fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In the letter dated in February 2004, the RO specifically 
requested that the veteran "provide us with any additional 
evidence that you may have pertaining to your appeal."  The 
RO also supplied the veteran with the applicable regulations 
in the SOC and SSOCs, including the new spine rating 
criteria.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   

The Board also finds that all relevant facts have been 
properly developed.  The veteran's service medical records 
and post service records have been obtained.  He has been 
afforded VA examinations, and appropriate opinions have been 
obtained.  He has also had a hearing.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the notification to the veteran in February 
2004 was subsequent to the AOJ's initial unfavorable 
decision.  The Court acknowledged that VA could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in 2004 was not 
given prior to the AOJ adjudication currently on appeal, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 2004 
letter, the RO provided the veteran with 60 days to submit 
additional evidence.  Additionally, subsequent to the 
issuance of the VCAA letter, the RO had issued a supplemental 
statement of the case in March 2005, wherein the veteran was 
provided with another 60 days to submit additional evidence 
or argument.  The veteran did submit additional 
evidence/argument following the issuance of the 2005 
supplemental statement of the case.  The Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made. See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 2000.  The August 2000 SOC also 
evaluated the veteran's claim using the old regulations.  In 
March 2005, the RO issued a SSOC that evaluated the veteran's 
claim using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding, under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided a 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was warranted for intervertebral 
disc syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 40 percent rating was 
warranted if the limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2004).  

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40


Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

III.  Evidence and Analysis

Evidence

The veteran contends that his service-connected back disorder 
causes severe pain.  During the hearing held in August 2002, 
he testified that he got pain down his legs and could not do 
things like lift his children.  He said that he could only do 
light work around the house, and could not lift anything 
heavy.  He said that he used a TENS unit daily, and had 
problems with bowel and bladder control.  He also reported 
that the disorder caused him to toss and turn at night, and 
interfered with his relationship with his wife.  He reported 
having severe attacks three or four times a week in which he 
got shooting pain down his leg or up his back.  He said that 
he then has to get on the couch and wear his TENS unit and 
stay there for 4 to 6 hours.  

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that on 
enlistment examination in February 1995 he reported that he 
had seen a chiropractor for back problems with pain in his 
back and leg in 1993.  He denied that he had any further 
problems.  The veteran was afforded an orthopedic 
consultation which found no back pathology.  He was found to 
be fit for service.  

A service medical record dated in July 1997 reflects that the 
veteran reported having right low back pain which radiated to 
the knee times one week.  The assessment was mechanical low 
back strain.  The report of a medical examination conducted 
later in July 1997 for the purpose of evaluation by a medical 
board for an ear disorder reflects that the veteran had a 
history of a back strain with no current treatment.  
Subsequently, in August 1997, he was treated for a gluteus 
medius muscle strain on the right side.  

In March 1998, the veteran requested disability compensation 
for a lower back disorder.  A VA radiology report dated in 
March 1998 reflects that the veteran had a six-month history 
of low back pain now with increased symptoms including left 
sided weakness and clonus.  The impression was that a 
lumbosacral spine series of x-rays showed mild degenerative 
changes at the L5-S1 level.  The report of a general medical 
examination conducted by the VA in June 1998 shows that the 
pertinent diagnosis was lumbar spine strain with current disc 
bulges at L4-5 and L5-S1 with mild central canal stenosis at 
L4-5 and mild impingement.  Subsequently, in a decision of 
September 1998, the RO granted service connection for a mild 
circumferential disc bulge at L4-5 with mild central canal 
stenosis, and assigned a 40 percent initial disability 
rating.  

In February 1999, the veteran requested an increased rating.  
However, the RO denied that request in a decision of August 
1999.  In June 2000, the RO again confirmed the 40 percent 
rating after reviewing additional VA treatment records which 
had been received.  The veteran has appealed that decision.

The relevant evidence includes VA treatment records and 
examination reports.  For example, a VA magnetic resonance 
imaging (MRI) report dated in December 1999 reflects that the 
impression was (1) interval resorption of the previously 
described clinically significantly central disc herniation at 
the L5-S1 level currently demonstrating a residual diffuse 
mild disc bulge; and (2) interval worsening of a focal disc 
herniation which may be clinically significant at the L4-5 
level just off center to the patient's left.  A VA progress 
note dated in April 2000 reflects that the veteran reported 
having daily pain which he described as moderate to severe.  
The pain increased with range of motion and improved with 
rest.  There was no improvement with medications.  He 
reported occasional paresthesias of the lower extremity with 
increased episodes of pain.  He also reported weakness of the 
lower extremity during the episodes of pain.  He denied 
incontinence.  The impression was moderate chronic back pain 
with MRI evidence of herniated disk disease.  

A VA treatment record dated in March 2001 reflects that the 
veteran walked in with a normal gait.  He was able to walk 
heels and toes.  He complained of pain with any range of 
motion of the LS spine.  He forward flexed to 15 degrees, 
extended to 10 degrees, laterally rotated to 15 degrees and 
laterally flexed to 20 degrees.  Straight leg raising was 
negative.  Reflexes were +2 and equal.  Sensation was intact.  
The pertinent impression was moderate chronic back pain with 
MRI evidence of herniated disk disease.  There was no 
physical evidence of neuropathy.  An electromyogram (EMG) 
report dated in March 2001 reflects that it was a normal 
study, with no evidence of radiculopathy of either leg.  

State Vocational Rehabilitation Program notes dated from 
December 1998 through August 2001 reflect that the veteran 
underwent training to become an automobile mechanic.  

In August 2001, the veteran submitted multiple statements 
from relatives and acquaintances regarding the symptoms they 
had witnessed.  For example, a statement from the veteran's 
wife indicates that he had low back pain that was so intense 
that he could not get off the couch for long periods of time.  
He reportedly sometimes had spasms that caused him to fall to 
the floor.  Statements from other persons contain similar 
information.  

The report of a back examination conducted by the VA in 
September 2001 shows that the veteran said that he had 
constant pain in his back, and that he had pain to both lower 
extremities and got muscle spasms in his legs.  He said that 
he had not used a cane, crutches or a back brace.  On 
examination, there was palpable tenderness throughout the 
lumbar and sacral areas of the back.  Straight leg raising 
was positive at 10 degrees.  Knee jerk was 1 to 2+ 
bilaterally.  Ankle jerk was 1+ bilaterally.  There was 
bilaterally symmetrical musculature and sensation without any 
wasting.  Movements of the knee and ankle appeared normal.  
He walked with a slight limp because of the backache.  The 
veteran reported that movements of the back were restricted 
because of pain and he was only able to do 10 degrees of 
forward flexion, 10 degrees backward, 15 to 20 degrees of 
lateral flexion both ways, and about 20 degrees of rotation 
on both sides due to pain.  

The examiner noted that he had reviewed the claims file.  He 
concluded that the veteran did have L4 and 5 moderate disc 
disease and some pain secondary to disc disease, but at the 
same time he was of the opinion that more likely than not the 
pain was disproportionate to the amount of disc disease the 
veteran had.  He stated that he personally did not think the 
veteran had any peripheral neuropathy and had a normal EMG 
study and bilaterally symmetrical normal musculature, and 
sensation with normal reflexes in both his lower extremities.  

A VA examination report dated in October 2001 reflects that 
the assessment was:  (1) Subjective report of severe lumbar 
spine pain.  Computed tomogram (CT) shows disc protrusion as 
follows:  The L1-2 level demonstrates no significant 
encroachment upon the thecal sac and patent neural foramina 
bilateral.  The L2-3 level demonstrates no encroachment upon 
the thecal sac and patent neural foramina bilaterally.  The 
L3-4 level demonstrates a very mild diffuse disc bulge which 
minimally encroaches upon the thecal sac and both neural 
foramina.  The L4-5 level again demonstrates evidence of a 
moderate central and slightly left sided disc protrusion 
which appears stable in morphology.  Both neural foramina are 
only minimally encroached upon left greater than right.  The 
L5-S1 level demonstrates a mild diffuse disc bulge which 
minimally encroaches upon the thecal sac and both neural 
foramina.  Stable CT of the lumbar spine since August 2000 
with findings most significantly identified as described at 
L4-5.
(2) Subjective report of bilateral lower leg paresthesia.  
EMG 2-01 WNL [within normal limits].  Reflexes  +2 
bilaterally.  Sensation absent to plantar MTJ [metatarsal 
joint] bilaterally.
(3) Subjective complaints of urinary urgency with dribbling 
and incontinence.
(4) Subjective complaint of fecal leakage.
(5) Subjective complaint of erectile dysfunction.
(6)  Subjective complaint of thoracic pain T9 through 10 
level.  T[thoracic] spine x-ray WNL.  

In an addendum dated later in October 2001, the VA examiner 
stated that "Actual functional or pathological changes in 
the peripheral nervous system can not be substantiated by 
physical exam and or the objective findings of the EMG done 
3-01.  I have reviewed the SMR[service medical record]."

A VA orthopedic clinic record dated in January 2002 reflects 
that the veteran reported a complaint of low back pain with 
urinary and fecal incontinence.  He said that his low back 
pain was sometimes much worse than other times.  He said it 
was there all the time and disruptive of his life.  He 
described pain down both legs, mostly the right.  He also 
reported numbness and tingling in the right leg.  On 
examination, he sat leaning forward, and had some difficulty 
getting up from the chair.  He stood flexed.  The difficulty 
and style of motion was very exuberant.  He almost fell when 
attempting to walk.  He fell when doing heel walk, but softly 
enough so he could catch himself without injury.  He was 
thespiatric in movement and seemed unusual and atypical to 
the examiner.  Deep tendon reflexes were brisk and symmetric.  
Distracted straight leg raising was okay.  Hip flexion to 90 
degrees supine caused pain, as did external rotation.  The 
impression was:

LBP[low back pain]---degenerative disk disease.  No 
evidence neuro deficit on exam.  Behavioral 
response exaggerated over the norm.  

Nothing on the studies so far to explain so many of 
his complaints.  

The report of an X-ray of the veteran's spine done by the VA 
in January 2002 reflects that the impression was likely 
stable lumbar spine since 1998.  The findings noted that 
there was mild degenerative change at L5-S1 which suggested 
little interval change.  There was loss of the normal lumbar 
lordosis suggestive of muscular spasm.  Compression deformity 
was not apparent.  A bone-imaging scan of the veteran's whole 
body done in January 2002 was interpreted as showing no 
abnormalities in the back or pelvis.  The report of a CT scan 
of the lumbar spine done by the VA in January 2002 reflects 
that the impression was central-ventral disc protrusions at 
L4-5 and L5-S1, unchanged from previous study.  The report of 
an MRI of the veteran's spine done in January 2002 shows that 
the impression was correlative evaluation with recent CT-
unimpressive evaluation with no current evidence of 
significant disc herniation identified.  

Additional VA treatment records include a record dated in 
March 2003 which reflects that the veteran reported 
complaints of chronic low back pain, mostly on the left, with 
occasional jabs of pain.  The impression was musculoskeletal 
pain.  

Finally, the report of a disability evaluation examination 
conducted by the VA in March 2004 reflects that the veteran 
was seen regarding his claim for an increased rating for his 
lumbosacral spine disorder.  The examiner noted that he 
reviewed extensive medical records.  The veteran stated that 
he had back pain since 1997 when moving furniture in the 
barracks.  He said that he was given medications, limited 
duty profile, and shown some exercises, but he did not get 
better at any time.  He said the was eventually discharged 
from service due to headaches and hearing problems, but not 
specifically due to the back.  Currently, the location of the 
pain was centrally in the low back, across the lower area of 
both the right and left.  He also stated that he had dull 
pain in his legs and buttocks all the way down the leg 
depending on the day.  He stated that he had pain on a daily 
basis, and that he got radicular pain down both legs on a 
daily basis depending on activity.  However, it was not 
constant.  He stated that the leg pain was a dull ache, and 
was not a burning or electric shock.  Currently, his 
treatment was wearing a TENS unit.  He stated that he took no 
over-the-counter or prescription medications for it.  He 
reported that he had flare-ups two to three times a day, and 
had to lay on the couch for three to four hours with a 
heating pad and a TENS unit.  When he had the flares, he had 
very limited range of motion and severe pain in the low back.  
He said that when he was feeling poorly, he did not eat and 
would lose weight.  He complained of numbness in a stocking 
glove type of pattern of both legs on occasions of flares.  
He said that he had weakness in both legs most of the time 
due to pain.  He stated that he got sharp pains in his back 
that would cause him to lose control of his bladder, and he 
would leak small amounts of urine.  He also reported 
complaints of bowel leakage "a few times", but nothing in 
the last three to four months.  He also complained of 
erectile dysfunction 3/4 of the time.  He did not walk with 
assistive devices and did not have a cane or crutches.  He 
did have a brace which he wore and this did help on occasion.  
The veteran could not accurately answer how far he could 
walk.  Some days he could go much farther than others.  He 
also reported a history of falls and said that when he had 
the sharp pain that caused him to lose bowel and bladder 
control, he would fall to his knees.  He had never had any 
back surgery.  He was able to perform the activities of daily 
living, but on bad days which was most days he was unable to 
get dressed without pain.  He was working full time, and 
found that his back pain bothered him at work.  He did not 
participate in any recreational activities due to back pain.  

On physical examination, the veteran was well developed and 
well nourished.  The examiner noted that the veteran read 
through the examiner's review packet and his written notes 
when the examiner stepped out of the room to let him change.  
The veteran's gait was not antalgic when observed walking to 
and from the examining room.  He sat relaxed in the chair 
during the examination.  There was facial grimacing and 
grunting noted while getting out of the chair; however, he 
did forward flex to approximately 50 degrees to get out of 
the chair.  Deep tendon reflexes were 3+ and brisk at the 
patella, and 2+ and brisk at the Achilles.  There was no 
ankle clonus present bilaterally.  He had normal sensation to 
light touch bilaterally in the lower extremities to the toes.  
He had normal motor strength in the lower extremities done in 
a distracted fashion with the exception of the toes.  He had 
difficulty laying down and contorted his body in a strange 
fashion for someone complaining of back pain.  The veteran 
reported pain with a straight leg raise of approximately 5 
degrees while laying on the table; however, distracted 
straight leg raise was negative with a negative flip sign 
bilaterally.  The veteran was able to get up on his tiptoes 
and the backs of his heels, but made motions as if he were 
going to fall.  He was able to heel and toe walk normally.  
He had 3+/3 tested Waddell's signs.  Range of motion was 
tested; however, the examiner was unable to get any accurate 
idea of range of motion as the veteran complained of severe 
pain when asked to flex forward and contorted himself in such 
as way that the examiner was unable to determine either 
flexion, extension or lateral bending.  The examiner did not 
appreciate any muscle spasms on palpation of the lumbar 
spine, though the veteran did complain of tenderness.  The 
veteran had a normal lordotic curve of the lumbar spine at 
the time of the examination.  The examiner did not appreciate 
any atrophy of the lower extremities or decreased muscle tone 
or strength, based on distracted testing.  The impression was 
as follows:

Low back pain without objective evidence to 
correlate.  Multiple portions of the exam were 
incongruous to statements made by the patient and 
to other portions of the exam.  Waddell's signs 
positive.  Distracted testing was done to obtain 
some objective information.  Review of records from 
multiple providers reveals this is not uncommon.  
It is interesting to note that he had multiple 
complaints of low back problems prior to his time 
in the service.  I do not doubt that he has pain, 
however, there are no objective findings for his 
subjective complaints.  

Analysis

Upon review of the evidence of record, the Board finds that 
the objective and competent medical evidence of record weighs 
against a rating in excess of 40 percent for the service-
connected back disability.  The Board notes that the 
veteran's service-connected low back disability was 
originally evaluated under Diagnostic Code 5293, which 
evaluates intervertebral disc syndrome.  The evidence shows 
that the back disorder resulted in severe intervertebral disc 
syndrome, but did not cause intervertebral disc syndrome that 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Id.  As was noted in multiple VA 
examinations, the objective findings are of a lesser degree.  

For example, there was no physical evidence of neuropathy in 
March, September and October 2001 as well as January 2002.  
As of March 2004, no muscle spasm or leg atrophy was 
appreciated.  The VA examiner in September 2001 stated that 
the veteran's pain was disproportionate to the amount of disc 
disease which he had.  The examiner in October 2001 concluded 
that the functional changes could not be substantiated by 
physical exam.  The examiner in March 2004 came to the same 
conclusion.  Thus, the overall findings did not demonstrate 
the presence of a pronounced intervertebral disc syndrome 
such as to warrant a 60 percent evaluation under Diagnostic 
Code 5293.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 40 percent for a 
low back disorder under Diagnostic Code 5293 were not met.  
The Board further finds, in the absence of adequate 
corroborating objective pathology, that the 40 percent rating 
adequately reflects that impairment attributable to 
functional impairment from pain, weakness, and fatigability 
pursuant to 38 C.F.R. § 4.40.  

The Board also finds that a rating higher than 40 percent 
cannot be assigned under any alternative Diagnostic Code.  
The Board notes that Diagnostic Code 5292 and Diagnostic Code 
5295 do not provide for ratings higher than 40 percent.  The 
Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is rated 
based on Diagnostic Codes 5293 and 5295.  Diagnostic Code 
5295 specifically considers limitation of forward bending, 
loss of lateral motion.  Additionally, Diagnostic Code 5293, 
which does not expressly refer to limitation of motion, has 
been held to involve limitation of range of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  Since a separate 
rating must be based upon additional disability, to assign a 
separate rating for the veteran's low back disorders under 
each of the aforementioned codes would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1998); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The Board also notes that in some cases under the revised 
rating criteria it is permissible to rate a back disorder 
under one or more separate diagnostic codes that together 
provide for the manifestations of the disability, including 
pain, loss of motion, and neurological findings, although 
such a rating or ratings would be instead of, rather than in 
addition to, a disability rating under Diagnostic Code 5293.  
Therefore, the Board has considered whether there is any 
other schedular basis for assigning a higher evaluation.  For 
rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under the revised Diagnostic Code 5293.  
Therefore, it would be appropriate to evaluate the 
neurological manifestations of the veteran's back disability 
under this rating code as an alternative to Diagnostic Codes 
5293.  The Board notes that under Diagnostic Code 8520 
incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation if it is mild, a 20 percent evaluation if 
it is moderate, a 40 percent evaluation if it is moderately 
severe or a 60 percent evaluation if it is severe (with 
marked muscular atrophy).  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).

The veteran's service-connected back disorder does not result 
incomplete paralysis of the sciatic nerves.  The veteran has 
complained of lower extremity pain and numbness.  However, 
the medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
was not productive of objectively verifiable incomplete 
paralysis of the sciatic nerve.  Neurological functions on 
examinations were generally normal.  For example, the 
September 2001 VA examination shows that the examiner 
concluded that there was no peripheral neuropathy, and noted 
the normal EMG study.  Thus, a separate rating for 
radiculopathy of either lower extremity is not warranted.  
Further, the medical evidence does not support the presence 
of a bowel/bladder disability that is related to the service-
connected back disability.  

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (the new rating 
criteria, under Diagnostic Code 5243) the Board finds that 
the disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the 
during the past 12 months so as to warrant a 60 percent 
rating under the revised rating code for intervertebral disc 
syndrome.  As noted above, an incapacitating episode is one 
where a physician has prescribed bedrest.  However, the 
veteran's medical treatment records are negative for such 
instructions.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 60 percent 
rating under the new General Rating Formula for Diseases and 
Injuries of the Spine.  For VA compensation purposes, 
"unfavorable ankylosis" is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  None of the medical evidence 
indicates that the veteran has ankylosis.  

The Board notes the veteran's argument in his oral and 
written statements, to the effect that his service-connected 
back disability has caused problems in his life and 
employment.  However, the evidence on file does not reflect 
disability or functional impairment to that extent.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
disability are contemplated in the 40 percent rating 
currently assigned.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 40 percent evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.

Accordingly, the Board concludes that objective medical 
evidence of record weighs against a disability rating higher 
than 40 percent for the veteran's service-connected.  The 
preponderance of the evidence is clearly against the claim.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  In fact, there is no 
indication in the evidence that he has been hospitalized 
since him original injury in service.  With respect to 
whether there is evidence of marked interference with 
employment, the Board notes that the veteran has indicated 
that his service-connected back disorder has caused him to be 
unemployed.  However, he is currently working.  In addition, 
the Board notes that information provided by a former 
employer in October 2001 indicated that the veteran had been 
terminate for work/conduct, and that the former employer was 
not aware of any disabilities that would affect his ability 
to perform his duties.  The veteran's current rating of 40 
percent already contemplates a significant degree of 
industrial impairment.  38 U.S.C.A. § 1155.  Therefore, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An increased rating for mild circumferential disc bulge L4-5 
with mild central canal stenosis and chronic low back pain, 
currently rated as 40 percent disabling is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


